Citation Nr: 1757295	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1976 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied reopening the Veteran's claim for PTSD.    

The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board also notes that the Veteran has filed a claim for PTSD.  However, based on the diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that in an April 2015 rating decision, the RO denied entitlement to service connection for hypertension, elevated cholesterol, tinnitus, bilateral hearing loss and headaches.  The RO also denied reopening the Veteran's claim for sleep apnea and muscle spasms.  The Veteran filed a notice of disagreement in May 2015.  A statement of the case is not of record.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) shows that a statement of the case was issued in June 2017.  The Veteran filed a VA Form 9 in June 2017.  VACOLS reflects that the appeal as to these noted matters was closed in August 2017 for "failure to respond."  Hence, these issues have not been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal).  However, given the sequence of events noted above, and the absence of information of record as to why the appeals as to these matters were closed, these matters are referred to the AOJ for appropriate action-to include consideration of whether a timely appeal as to these matters has been perfected, and whether they remain in appellate status, warranting certification to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veterans Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in November 2008, the RO denied, in relevant part, the Veteran's claim for entitlement to service connection for PTSD; this decision was not appealed and became final.

2.  Evidence submitted since the November 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for PTSD, no discussion of the VA's duties to notify and assist is necessary for this issue.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By way of history, the Veteran filed a claim for service connection for PTSD in September 2008.  

In a November 2008 rating decision, the RO denied service connection for PTSD.  The RO concluded there was no evidence to show the existence of a military stressor strong enough to produce PTSD and there was no evidence of a diagnosis of PTSD.  

The Veteran was notified of this decision by way of a November 28, 2008, letter.  The Veteran did not appeal and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2008 rating decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The evidence of record at the time of the November 2008 rating decision included the Veteran's service treatment records; the Veteran's assertions that he sustained a head injury during service; VA treatment records dated July 2008 to September 2008; and a July 2008 statement from the Veteran's mother that the Veteran changed after his military service.  

The Veteran filed a claim to reopen in February 2011.  The evidence associated with the claims file since the November 2008 rating decision includes a November 2012 statement from a VA clinic psychologist that states the Veteran sustained a TBI during service that has resulted in long term negative cognitive and emotional effects and that the Veteran has a distinct pattern of PTSD symptoms; buddy statements and a statement from the Veteran's mother discussing how the Veteran changed after his military service; statement's from the Veteran that his PTSD is due to an in-service TBI; VA treatment records dated June 1998 to May 2017; internet articles entitled "the effect of depression on the association between military service and life satisfaction", "guilt, shame and suicidal ideation in military outpatient clinic sample" and "the civilian labor market experiences of Vietnam-era Veterans; the influence of psychiatric disorders"; and a January 2017 private opinion that concluded that the Veteran suffers from unspecified anxiety disorder that more likely than not began in military service and continues to the present.  

The Board finds that the Veteran's diagnosis of PTSD, the November 2012 VA statement and the January 2017 private opinion, taken together, at least trigger the duty to assist by providing a medical opinion and raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened, the appeal is granted to this limited extent.  


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service.  The Veteran specifically points to his September 1976 enlistment report of medical examination in which he reported "nervous trouble of any sort"; a notification from Kennedy Kind College dated in May 1978 that shows unsatisfactory academic progress and where the Veteran stated he desired VA counseling regarding the issue; buddy statements discussing the major changes to the Veteran during and after service and the January 2017 private opinion.  See May 2017 representative statement.  

In regards to affirmative notation of "nervous trouble of any sort" on his September 1976 enlistment report of medical history, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).  Here, the Veteran's September 1976 enlistment report of medical examination is absent of any notations of defects or diseases.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board acknowledges the positive opinions of record.  However, they do not address the applicable framework.  As such, the Board finds that a remand is necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

The Board also notes the May 2009 Social Security Administration (SSA) decision that shows the Veteran is disabled due to an organic mental disorder.  However, the underlying medical records used in making this decision are not of record.  Therefore, the Board finds that such records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Obtain VA treatment records dated May 2017 to the present.  
4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include affective disorder, severe cognitive impairment likely secondary to multiple TBIs, schizoaffective disorder with depressions and delusional symptoms, panic disorder with mild agoraphobia, PTSD and unspecified anxiety disorder (see December 2008 VA treatment records, November 2012 VA statement and January 2017 private opinion) the examiner should attempt to reconcile the diagnoses.

The examiner should determine whether the Veteran's psychiatric disorder(s), which was not noted upon entry into active service, clearly and unmistakably existed prior to the Veteran's entry into active military service.

(b) If the answer is "Yes," was the Veteran's psychiatric disorder(s) clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that the condition progressed at a rate greater than normally expected during service or due to an incident that occurred in service? 

(c) If the psychiatric disorder(s) DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder(s), is in anyway etiologically related to the Veteran's service?

In so opining, the examiner should address the other lay and medical evidence of record.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, and any additional development deemed necessary, the issue should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


